Exhibit 10.1
CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2


Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
The omitted materials have been filed separately with the Securities and
Exchange Commission.
 
 
 
AMENDMENT NUMBER SIX TO
DELTA CONNECTION AGREEMENT
 
This Amendment Number Six (this “Sixth Amendment”), dated the 12th day of March,
2007, to the Delta Connection Agreement dated and effective June 7, 2002 (as
previously amended from time to time, the “Agreement”), is among Delta Air
Lines, Inc., 1030 Delta Boulevard, Atlanta, Georgia 30320 (“Delta”), Chautauqua
Airlines, Inc. (“Chautauqua” or “Operator”), 8909 Purdue Road, Indianapolis,
Indiana 46268 and Republic Airways Holdings, Inc. (“Republic”), 8909 Purdue
Road, Indianapolis, Indiana 46268.
 
WHEREAS, Delta, Chautauqua and Republic are parties to the Agreement;
 
WHEREAS, the Agreement currently provides for the Operator to operate fifteen
(15) Embraer ERJ 135 aircraft (the “ERJ135s”) and twenty four (24) Embraer ERJ
145 aircraft (the “ERJ145s”) as a Delta Connection Carrier; and
 
WHEREAS, the parties desire to further amend the Agreement.
 
NOW, THEREFORE, for and in consideration of the mutual undertakings set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Delta, Operator and Republic, intending to be
legally bound, hereby agree as follows:
 

1.  
Defined Terms. All capitalized terms used, but not defined, herein shall have
the meaning ascribed to such terms in the Agreement.

 

2.  
Withdrawal of ERJ135s. Notwithstanding the provisions of Article 11 of the
Agreement, (x) from and including September 2008 through and including March
2009 (the “Removal Months”), Operator shall remove two ERJ135s per month from
service under the Delta Connection program and upon such removal, any such
removed aircraft shall no longer be subject to the terms of the Agreement. No
later than the 60th day preceding a Removal Month, Operator and Delta shall
mutually agree as to (x) which two ERJ135s shall be so removed from service
during such Removal Month and (y) for each such ERJ135, the date during each
such Removal Month on which such removal from service shall occur. No later than
February 1, 2009, Operator and Delta shall mutually agree as to the date during
April 2009 on which the final ERJ135 shall be removed from service under the
Agreement. The parties acknowledge and agree that the provisions of Sections
11(G), 11(H) and 11(I) shall not apply to the ERJ135s removed from service
pursuant to this Amendment.

 

3.  
CPI Limitation. For calendar year 2007 only, for purposes of establishing Base
Rate Costs pursuant to Article 3G of the Agreement, notwithstanding any
provisions of the Agreement to the contrary, CPI shall not in any event exceed
[*].

 

4.  
ERJ145 Rate Reduction. Commencing on the later of (x) May 1, 2007 and (y) the
date on which the conditions set forth in Section 5 below are either satisfied
or waived (the “Effective Date”), the aggregate Per Block Hour reimbursement
rate for each ERJ145 shall be reduced by [*] (after giving effect to escalation
pursuant to Article 3G for calendar year 2007) for the remaining term of the
Agreement. The parties agree that, upon and following satisfaction of the
conditions provided by Section 5, as of the Effective Date, the Per Block Hour
reimbursement rate for each ERJ145 for the remainder of calendar year 2007 shall
be [*]. For the avoidance of doubt, such reduction in the Per Block Hour
reimbursement rate shall not be effective with respect to the utilization of the
ERJ145 Aircraft prior to the Effective Date.

 

5.  
Conditions to Effectiveness. The effectiveness of this Amendment shall be
subject to and conditioned upon the United States Bankruptcy Court for the
Southern District of New York, which is administering Delta’s case under Chapter
11 Case No. 05-17923 (ASH), (the “Bankruptcy Court”) having entered an order
(collectively, the “Approval Order”) (A) approving this Amendment, Amendment
Number One (the “First Amendment”) dated of even date herewith to the Delta
Connection Agreement dated as of January 13, 2005 among Delta, Shuttle America
Corp. (as assignee of Republic Airline, Inc.) (“Shuttle America”) and Republic
(the “Shuttle America Delta Connection Agreement”) and the Letter Agreement
dated of even date herewith among Chautauqua, Republic, Shuttle America and
Delta (the “Letter Agreement”), (B) providing for Delta’s assumption of the
Agreement (as amended by this Amendment) and the Shuttle America Delta
Connection Agreement (as amended by the First Amendment) pursuant to Section 365
of the Bankruptcy Code, and (C) authorizing Delta to perform its obligations and
exercise its rights under this Amendment, the First Amendment and the Letter
Agreement and to execute and deliver the other instruments and documents
contemplated thereby and to consummate the transactions contemplated thereby.
Such effectiveness shall also be conditional on any motion for rehearing or
reconsideration of the Approval Order having been denied, and if the Approval
Order shall have been appealed, either (i) no stay of the Approval Order shall
be in effect or (ii) if such a stay has been granted by a court of competent
jurisdiction, then (x) the stay shall have been dissolved or (y) a final order
of a court having jurisdiction to hear such appeal shall have affirmed the
Approval Order and the time allowed to appeal from such affirmance or to seek
review or rehearing thereof shall have expired and no further hearing, appeal or
petition for certiorari can be taken or granted. Delta shall use its
commercially reasonable efforts to obtain an Approval Order on a prompt basis
after the parties have executed each of this Amendment, the First Amendment and
the Letter Agreement, an in connection therewith will file an appropriate motion
with the Bankruptcy Court by no later than March 15, 2007.

__________
* Confidential


--------------------------------------------------------------------------------



6.  
Miscellaneous.

 

A.  
This Amendment constitutes the entire understanding of the parties with respect
to the subject matter hereof, and any other prior or contemporaneous agreements,
whether written or oral, are expressly superseded hereby.

 

B.  
This Sixth Amendment may be executed in any number of counterparts, each of
which shall be deemed an original and all of which, taken together, shall
constitute one and the same instrument.

 

C.  
Except as specifically stated herein, all other terms and conditions of the
Agreement shall remain in full force and effect.

 
[Remainder of page intentionally left blank]


 

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties have executed this Sixth Amendment by their
undersigned duly authorized representatives:
 
 
 
 

Republic Airways Holdings, Inc.     Delta Air Lines, Inc.         /s/ Bryan
Bedford     /s/ Edward Bastian

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Bryan Bedford
Title: Chairman and CEO
    Name: Edward Bastian
Title: Executive VP & CFO



Chautauqua Airlines, Inc.               /s/ Bryan Bedford      

--------------------------------------------------------------------------------

    Name: Bryan Bedford
Title: President and CEO
   


 
 
 
 
 
 
 
 
 
 
 
 
 
 
     



 


 

--------------------------------------------------------------------------------

